DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,363,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are obvious variants of the patented claims.  For example, in claim 1, the patented claims disclose “identify a first configuration and a second configuration, the first and second configurations to identify respective gain values to be applied to at least one of the first signal and the second signal; obtain a first quality metric associated with a first media identification when the gain values of the first configuration are applied; obtain a second quality metric associated with a second media identification when the gain values of the second configuration are applied; and select one of the first configuration or the second configuration based on a comparison of the first quality metric and the second quality metric; and means for identifying media based on the first signal and the second signal with the selected one of the configurations applied.”  Claim 6 further discloses that the first and second quality metrics are SNRs.  Similarly, claim 1 of the present application discloses “determine signal-to-noise ratios corresponding to each of the selected ones of the potential audio sensor configurations; select the greatest signal-to-noise ratio of the signal-to-noise ratios; compare the greatest signal-to-noise ratio value and a noise ratio change threshold; and in response to the selected greatest signal-to-noise ratio value exceeding the noise ratio change threshold, update a configuration memory to cause use of the potential audio sensor configuration corresponding to the selected greatest signal-to-noise ratio”.

b) Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,750,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are obvious variants of the patented claims.  For example, in claim 1, the patented claims disclose “identify a first configuration and a second configuration, the first and second configurations to identify respective gain values to be applied to at least one of the first signal and the second signal; obtain a first quality metric associated with a first media identification when the gain values of the first configuration are applied; obtain a second quality metric associated with a second media identification when the gain values of the second configuration are applied; and select one of the first configuration or the second configuration based on a comparison of the first quality metric and the second quality metric; and a media identifier to identify media based on the first signal and the second signal with the selected one of the configurations applied.”  Claim 6 further discloses that the first and second quality metrics are SNRs.  Similarly, claim 1 of the present application discloses “determine signal-to-noise ratios corresponding to each of the selected ones of the potential audio sensor configurations; select the greatest signal-to-noise ratio of the signal-to-noise ratios; compare the greatest signal-to-noise ratio value and a noise ratio change threshold; and in response to the selected greatest signal-to-noise ratio value exceeding the noise ratio change threshold, update a configuration memory to cause use of the potential audio sensor configuration corresponding to the selected greatest signal-to-noise ratio”.

c) Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,225,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are obvious variants of the patented claims.  For example, in claim 1, the patented claims disclose “computing, by executing an instruction with a processor, a first quality metric of a first media identifier determined from first audio received via the plurality of audio sensors in accordance with a first one of the audio sensor configurations; computing, by executing an instruction with the processor, a second quality metric of a second media identifier determined from second audio received via the plurality of audio sensors in accordance with a second one of the audio sensor configurations; selecting one of the first one of the audio sensor configurations or the second one of the audio sensor configurations based on a comparison of the first quality metric and the second quality metric; and performing media monitoring at the audience metering device using the selected one of the audio sensor configurations.”  Claim 8 further discloses that the first quality metric is a SNRs.  Similarly, claim 1 of the present application discloses “determine signal-to-noise ratios corresponding to each of the selected ones of the potential audio sensor configurations; select the greatest signal-to-noise ratio of the signal-to-noise ratios; compare the greatest signal-to-noise ratio value and a noise ratio change threshold; and in response to the selected greatest signal-to-noise ratio value exceeding the noise ratio change threshold, update a configuration memory to cause use of the potential audio sensor configuration corresponding to the selected greatest signal-to-noise ratio”.
Relevant Prior Art Directed to State of Art
Wright (US 2007/0011558 A1), either alone or in combination with Lee (US 2014/0282664 A1) or Nielsen (US 2008/0148307 A1) fails to discloses identify a first configuration and a second configuration, the first and second configurations to identify respective gain values to be applied to at least one of the first signal and the second signal; obtain a first quality metric associated with a first media identification when the gain values of the first configuration are applied; obtain a second quality metric associated with a second media identification when the gain values of the second configuration are applied; and select one of the first configuration or the second configuration based on a comparison of the first quality metric and the second quality metric; and a media identifier to identify media based on the first signal and the second signal with the selected one of the configurations applied.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665